DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on April 16, 2019.  Claims 11-30 are pending at the time of examination.
Claim Objections
Claims 1-30 are objected to because of the following informalities:  
The acronym “HC-TABLEs” is used, but the specification has failed to provide how “HC” should be preceded by the phrase or series of words it represents, as per standard English grammar.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 

The Examiner has carefully reviewed the specification and unable to find an adequate written description for the claimed elements, for instant “the unique identification of each HC-TABLE subset unit is able to be user-defined into a code form and translated through the dictionary translation component; the dictionary translation component is for translating involved codes in a sorting process and supporting translation of the codes transferred into a code form or a non-code form;  the sorting rule library is for providing specific sorting business rules, maintaining an HC-TABLE relationship set with the certain business rule” (recites in claim 11); polymorphic form (recites in claim 13-14).

During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification; However, the Applicant’s Specification describes the claimed subject matters in a high level of generality (i.e., very similar to the claims without further explaining the context and operating environment), which makes it difficult to understand and interpret the claimed terms consistent with the claimed invention.  

MPEP 2111 states:

Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). 

The written description requirement has several policy objectives.
“[T]he essential goal’ of the description of the invention requirement is to clearly convey
the information that an applicant has invented the subject matter which is claimed.” In re
Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another
objective is to put the public in possession of what the applicant claims as the invention.
See Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1566, 43
USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). *>" The
written description ’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the
inventor ’s obligation to disclose the technologic knowledge upon which the patent is
based, and to demonstrate that the patentee was in possession of the invention that is
claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir.
2005). Further, the< written description requirement ** promotes the progress of the
useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.


It should be recognized that in additional to disclosing the interrelationship and interdependence of computer hardware and software, the Specification also has to clearly convey and adequately describe the subject matter that an applicant has invented in an effort to promote the progress of useful arts.

2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the unique identification of each HC-TABLE subset unit is able to be user-defined into a code form and translated through the dictionary translation component; the dictionary translation component is for translating involved codes in a sorting process and supporting translation of the codes transferred into a code form or a non-code form;  the sorting rule library is for providing specific sorting business rules, maintaining an HC-TABLE relationship set with the certain business rule”. It is not clear to one of ordinary skill in the art to understand and interpret the claimed terms consistent with the claimed invention since the specification is failed to provide an adequate written description for the claimed elements.
Claim 13-14 recite “polymorphic form”, it is not clear to one of ordinary skill in the art to understand and interpret the claimed terms consistent with the claimed invention since the specification is failed to provide an adequate written description for the claimed elements.


Claim 19 recites the limitation "An implement method of a data sorting system" in line 1.  Note: the claim 1 already recites “A data sorting system”. 
There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim recites “a system”, however, there is no hardware component recited in claim in order to enable the function to be realized. Thus, at best, the claim is a software per se.  Thus, software per se claim is not one of the four statutory categories. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-30 are rejected under 35 U.S.C. 103 as being unpatentable over Boross et al. (U.S. Patent No. 9,244,989) (hereinafter “Boross”) in view of Reid et al. (U.S. Patent No. 6,560,592) (hereinafter “Reid”).
As per claim 11, Boross discloses  data sorting system, consisting of a rule library and a sorting scheduling module (Fig. 1) and providing corresponding development and integration interfaces, wherein: 
the rule library comprises a sorting configuration library constituting HC-TABLEs, and a sorting rule library and a sorting result set library based on the HC-TABLEs (col. 5, lines 28-30); 
the sorting configuration library provides a unit component set constituting the HC-TABLEs and comprises an HC-TABLE subset component, a dictionary translation component and an HC-TABLE relationship maintenance module (col. 5, lines 36-45); 

the unique identification of each HC-TABLE subset unit is able to be user-defined into a code form and translated through the dictionary translation component; the dictionary translation component is for translating involved codes in a sorting process and supporting translation of the codes transferred into a code form or a non-code form (col. 6, lines 1-22); 
the HC-TABLE relationship maintenance module is for maintaining association relationships among the HC-TABLEs, wherein: each association relationship consists of the unique identification of at least one subset unit; and, through maintaining, the relationships among the HC-TABLEs are dynamically 3associated, which provides a rule basis for the sorting rule library (col. 6, lines 25-34); 
the sorting rule library is for providing specific sorting business rules, maintaining an HC-TABLE relationship set with the certain business rule, and providing a sorting basis for the sorting result set library (col. 14, lines 42-53); 
the sorting result set library is a set of business and is in a polymorphic form established on a basis of the sorting rule library; and, the sorting result set library provides input and output control means and controls the inputted and outputted HC-TABLE subset units, so as to generate different sorting result sets (col. 14, lines 66-67, col. 15, lines 1-10).

As per claim 12, Boross further teaches the HC-TABLEs are highly-configurable structured tables, which are able to be configured and assembled through the sorting configuration library; and, each HC-TABLE consists of at least one HC-TABLE subset unit (col. 4, lines 13-30).  
As per claim 13, Reid further teaches the sorting result set library filters sorting results through controlling an input end, and generates the sorting result sets in a polymorphic form through controlling an output end; and, each generated sorting result set is able to be represented by the structured query language and serves as a scheduling basis of the sorting scheduling module (Fig. 13).  
As per claim 14, Reid further teaches the sorting result set library filters sorting results through controlling an input end, and generates the sorting result sets in a polymorphic form through controlling an output end; and, each generated sorting result set is able to be represented by the structured 4query language and serves as a scheduling basis of the sorting scheduling module (col. 29, lines 5-55).  

As per claim 16, Boross further teaches the rule library provides CRUD (Create-Retrieve-Update-Delete) assess interfaces for querying and maintaining configuration information of the HC-TABLE subset component, the dictionary translation component and the HC-TABLE relationship maintenance module (col. 14, lines 1-15).  
As per claim 17, Boross further teaches the rule library provides CRUD (Create-Retrieve-Update-Delete) assess interfaces for querying and maintaining configuration information of the HC-TABLE subset component, the dictionary translation component and the HC-TABLE relationship maintenance module (col. 13, lines 66-67).  
As per claim 18, Boross further teaches rule library provides CRUD (Create-Retrieve-Update-Delete) assess interfaces for querying and maintaining configuration information of the HC-TABLE subset component, the dictionary translation component and the HC-TABLE relationship maintenance module (col. 13, lines 66-67, col. 14, lines 1-15).  
As per claim 19, Boross further teaches wherein: the HC-TABLE subset component is configured through steps of:  (al) selecting a generation way of each HC-TABLE subset unit, wherein the HC-TABLE subset unit is able to be newly established or an original HC-TABLE subset unit is able to be reused; (a2) selecting a generation way of the unique identification of the HC-TABLE subset unit, wherein the unique identification is able to be user-defined or assigned by the system; (a3) adding a subset 
As per claim 20, Boross further teaches wherein the sorting rule library is maintained through steps of: (dl) newly establishing a sorting business category, and generating a unique identification; (d2) newly establishing a sorting rule, and generating 
As per claim 21, Boross further teaches wherein the sorting result set library is managed through steps of: (el) newly establishing a category of the sorting result set library, and generating a unique identification; (e2) selecting at least one sorting rule; (e3) when selecting multiple sorting rules, checking whether an association relationship exists; (e4) managing and configuring an input item and an output item through the data processing way of the subset unit; (e5) selecting an output pathway of the data file; (e6) storing the sorting result set, and generating the structured query language; and (e7) recording a log and finishing managing (col. 9, lines 15-45).  
As per claim 22, Boross further teaches wherein the sorting result set library is managed through steps of:  8(el) newly establishing a category of the sorting result set library, and generating a unique identification; (e2) selecting at least one sorting rule; (e3) when selecting multiple sorting rules, checking whether an association relationship exists; (e4) managing and configuring an input item and an output item through the data processing way of the subset unit; (e5) selecting an output pathway of the data file; (e6) storing the sorting result set, and generating the structured query language; and (e7) recording a log and finishing managing (col. 13, lines 10-64).  
As per claim 23, Boross further teaches wherein the sorting scheduling module is managed through steps of: (fl) newly establishing a scheduling task; (f2) selecting the configured sorting result set; (f3) adding an execution cycle and time; (f4) after finishing 
As per claim 24, Boross further teaches wherein the sorting scheduling module is managed through steps of: (fl) newly establishing a scheduling task; (f2) selecting the configured sorting result set; (f3) adding an execution cycle and time; (f4) after finishing the scheduling task, distributing data according to an output pathway of a file server configured by the sorting result set; and (f5) recording a log, and finishing managing (col. 15, lines 30-58).  
As per clam 25, Boross further teaches wherein the sorting scheduling module is managed through steps of: (fl) newly establishing a scheduling task; (f2) selecting the configured sorting result set; (f3) adding an execution cycle and time; (f4) after finishing the scheduling task, distributing data according to an output pathway of a file server configured by the sorting result set; and (f5) recording a log, and finishing managing (col. 15, lines 30-58).  
As per clam 26, Boross further teaches wherein the sorting scheduling module is managed through steps 10of: (fl) newly establishing a scheduling task; (f2) selecting the configured sorting result set; (f3) adding an execution cycle and time; (f4) after finishing the scheduling task, distributing data according to an output pathway of a file server configured by the sorting result set; and (f5) recording a log, and finishing managing (col. 15, lines 30-58).  
As per clam 27, Boross further teaches wherein: the HC-TABLE subset component is configured through steps of: (al) selecting a generation way of each HC-
As per clam 28, Boross further teaches wherein the sorting rule library is maintained through steps of: (dl) newly establishing a sorting business category, and generating a unique identification; (d2) newly establishing a sorting rule, and generating a rule identification; (d3) selecting at least one HC-TABLE to form a rule body; (d4) selecting the subset unit of the selected HC-TABLE to serve as an output item; (d5) storing the sorting rule; and (d6) recording a log, and finishing maintaining (col. 4, lines 13-14; col. 6, lines 13-34).  
As per clam 29, Boross further teaches wherein the sorting result set library is managed through steps of: (el) newly establishing a category of the sorting result set library, and generating a unique identification;  13(e2) selecting at least one sorting rule; (e3) when selecting multiple sorting rules, checking whether an association relationship exists; (e4) managing and configuring an input item and an output item through the data processing way of the subset unit; (e5) selecting an output pathway of the data file; (e6) storing the sorting result set, and generating the structured query language; and (e7) recording a log and finishing managing (col. 15, lines 30-58).  
As per clam 30, Boross further teaches wherein the sorting scheduling module is managed through steps of: (fl) newly establishing a scheduling task; (f2) selecting the configured sorting result set; (f3) adding an execution cycle and time; (f4) after finishing the scheduling task, distributing data according to an output pathway of a file server configured by the sorting result set; and (f5) recording a log, and finishing managing (col. 15, lines 30-58).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art issued to Zhou (U.S. Patent No. 9,396,201) discloses a method of data sorting is provided. The method at least includes setting a classification rule in a table of t_file for a database of a computer-readable storage medium, wherein the computer-readable storage medium at least includes a receiving unit, a processing unit and a storage unit. The receiving unit receives multiple files having file names. The processing unit processes the file names according to the classification rule to generate multiple conversion codes corresponding to the file names. The storage unit stores the conversion codes in the table of t_file for corresponding to the file names. The storage unit orderly stores the conversion codes according to a predetermined order of the classification rule (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        November 15, 2021